PER CURIAM.
The opinion of the district judge accurately states the facts attending the collision in question, and discusses the evidence on which the conclusion was reached that the Moore was in fault. It is unnecessary to add anything to said opinion, and we concur in said conclusion for the reasons stated by the district judge.
The single question to be considered on this appeal is the one raised in the answer, but not considered in the opinion of the district judge, *320as. to the: negligence,.'of the yacht in placing its launch; so that 'it projected beyond the-side, of the yacht. The-launch was-.about - 30 feet, long and 5 feet beam, end wa,s-suspended; from the ¡yacht’s davits about 5 feet outboard.on the port, side and about-150 feet.or 160 feet aft of the yacht’s stem. The stern of the water boat, after-it had made fast to the yacht,, was. 8.0 o.r 100 feet forward of the forward end of •the-launch. The collision occurred on January 5, 1899.- The yacht was in wipter quarters, and out of commission or service, not having been.used since October. When the water boat broke away under the pressure of the ebb tide • and floating ice, her upper works ■collided with.the launch. .Had the-latter not. been hanging outboard, no damage' would have resulted from the breaking of the lines; except possibly some trivial scratching of the' yacht’s, paint. Watt> the owner, was present when the water boat made fast. He testified that he noticed the line looked chafed, and that he said to her captain: “I think your line is very light. You have got quite an ebb tide and a good deal of ice here in the river;” that when the captain said he thought it would hold, he (Watt) replied: “ ‘All right, -you are boss of the job,’ or some such word;” and that thereupon he went below. By his own admission, therefore, he. had reason to believe the lines were insufficient. He knew his launch was hanging outboard, where, in the event of the lines parting, she would in all probability be struck ■as the water boat swept down with the tide. It was a trifling matter to swing the launch inboard, and in neglecting to have that done when he was warned of impending peril we are clearly of the opinion ■that he did not exercise the caution of an ordinarily prudent man. His negligence in failing to secure the launch contributed to the collision, and was a fault which should require a division of the resulting damages.
The decree of the District Court is reversed, with costs, and the cause remanded, with instructions to enter a decree in conformity with this opinion.